Citation Nr: 0512665	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  00-16 945	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
thumb injury.  

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

3.  Entitlement to service connection for a lung disorder 
claimed as due to asbestos exposure.  

4.  Entitlement to service connection for a cervical spine 
disability.  

5.  Entitlement to service connection for a left shoulder 
disability.  

6.  Entitlement to service connection for residuals of an 
inversion injury to the right ankle.  


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


ATTORNEY FOR THE BOARD

K. S. Knight, Counsel


INTRODUCTION

The veteran served on active duty from May 1986 to October 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 2000 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, 
Montana.  


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  There is no evidence of current residuals of a left thumb 
injury.  

3.  There is no evidence that the veteran has PTSD.  

4.  There is no evidence of current lung disability as a 
result of active service, including as due to asbestos 
exposure.

5.  There is no evidence of a current cervical spine 
disability.  

6.  There is no evidence of a current left shoulder 
disability.  

7.  There is no evidence of current residuals of an inversion 
injury to the right ankle.  


CONCLUSIONS OF LAW

1.  Residuals of a left thumb injury were neither incurred in 
nor aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

2.  PTSD was neither incurred in nor aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f) (2004).  

3.  A lung disorder was neither incurred in nor aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2004).  

4.  A cervical spine disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

5.  A left shoulder disability was neither incurred in nor 
aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

6.  Residuals of an inversion injury to the right ankle was 
neither incurred in nor aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In an April 2001 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claims generally, and 
of what part of that evidence he was to provide and what part 
VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2004); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Additionally, in a 
letter dated in March 2004, the RO provided notification of 
the information and evidence needed with respect to all of 
his claims on appeal.  The letters advised the veteran to 
submit or identify any additional information that he felt 
would support his claims.  Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112 (2004).  

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claims was dated in February 2000, 
prior to the enactment of the VCAA.  Obviously, therefore, 
the veteran did not receive a VCAA notice prior to the 
initial rating decision denying his service connection 
claims.  Nonetheless, the Board finds that the lack of such a 
pre-decision notice is not prejudicial to the veteran in this 
case.  As noted above, VCAA notices were provided by the RO 
in April 2001 and March 2004.  The content of the notices 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  It is also noted that after 
providing the veteran the March 2004 VCAA notice and 
affording him the opportunity to respond, the RO reconsidered 
the veteran's claims, as evidenced by the July 2004 
supplemental statement of the case (SSOC).  In summary, the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  Therefore, the Board finds that to decide the 
appeal at this time would not be prejudicial to the veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  
In this case, the veteran's service medical records are on 
file and the RO obtained all post-service VA medical records 
identified by the veteran.  38 U.S.C.A. § 5103A(c) (West 
2002); 38 C.F.R. § 3.159(c)(2), (3) (2004).  It is noted that 
he has identified no private medical records in connection 
with this appeal.  

The VCAA requires that VA afford the claimant an examination 
when there is competent evidence that a claimant has a 
current disability, or persistent or recurrent symptoms of a 
disability; there are indications that the disability may be 
associated with active service; and the record is 
insufficient to decide the claim.  38 U.S.C.A. § 5103A(d).

Despite several examination requests and scheduled 
appointments, of which the veteran was adequately notified, 
the veteran has not reported for his scheduled VA 
examinations.  The Board notes that proper notification was 
provided to the veteran and is associated with the claims 
folder.  The veteran failed to report for examinations 
scheduled in November 1999, August 2002, October 2002, and 
April 2004.  Information gathered from those examinations 
might have proven useful in making a determination on the 
matters on appeal.  The Board notes that there is evidence of 
some injuries during service.  But, the veteran never 
provided good cause or any notice as to his failure to report 
for the examinations.  Thus, due to the lack of pertinent 
medical records available, and the veteran's apparent 
unwillingness to cooperate, the Board notes that there is no 
evidence of record to support current disabilities related to 
active duty.  Moreover, the veteran in this case has not been 
shown to be competent to express an opinion as to the medical 
cause of any current disabilities.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  Because there is nothing more of 
record to suggest evidence of current disabilities related to 
service, the Board concludes that examinations under these 
facts are not necessary.

The Board therefore finds that, the facts pertinent to this 
claim have been properly developed, and there is no further 
action that could assist the veteran in substantiating his 
claims.  Therefore, the Board will address the merits of the 
veteran's claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 
C.F.R. § 3.159(c)(4) (2004).

Analysis

Law and Regulations:  Service connection may be granted for 
disability resulting from personal injury suffered or disease 
contracted in the line of duty or for aggravation of a pre-
existing injury or disease in the line of duty.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2004).

Under 38 C.F.R. § 3.655 (2004), when entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination or re-examination and a claimant, without good 
cause, fails to report for such examination or re-examination 
and the examination was scheduled in conjunction with a claim 
for increase, the claim shall be denied.  When the 
examination or re-examination was scheduled in conjunction 
with an original compensation claim, the claim shall be rated 
based on the evidence of record.  38 C.F.R. § 3.655 (2004).  

Residuals of an injury to the left thumb 

Service medical records show that in August 1989, the veteran 
incurred an injury to the right thumb when his thumb was 
slammed between two pieces of metal.  Soft tissue injury of 
the right first digit was diagnosed.  In records dated in 
July 1990, the veteran reported that he injured his left 
thumb when he was attempting to get money out of his locker 
and the top, weighing between 15 and 25 pounds, fell on his 
hand.  An x-ray study performed of the left thumb showed no 
signs of fracture.  The October 1991 separation examination 
report was silent for any indications of residual left thumb 
or right thumb injury.  

In VA outpatient records the veteran has reported that he 
incurred injury to his left thumb when it got caught between 
two pieces of metal in service.  The service records show 
that he indeed caught his right thumb between two pieces of 
metal, but that he hurt his left thumb when the locker top 
fell on his left hand.  Regardless of how the injuries to the 
thumbs occurred, however, the Board notes that there was no 
residual disability of the left or the right thumb as a 
result of those incidents or any other incident related to 
service.  

Further, according to the outpatient records following 
service dated from September to December 1999, the veteran 
was diagnosed as having minor injury to the left thumb with 
no residual disability.  

The veteran failed to report for previously scheduled 
examinations in August 2002, October 2002, and April 2004 and 
did not present good cause for his failure to report.  The 
record shows that he was properly notified.  Thus, the Board 
has made its determination on this matter based on the 
existing evidence of record.  38 C.F.R. § 3.655.  

Absent evidence of current left thumb disability, the 
preponderance of the evidence is against the veteran's claim, 
and service connection must be denied.  

PTSD

The service medical records show that in July 1989, the 
veteran was diagnosed as having situational anxiety.  There 
are no reports, complaints, or indications of symptoms or 
diagnoses associated with PTSD or any other mental disorder 
on the report from the October 1991 separation examination.  

Further, in medical records following service dated from 
September to December 1999, there is no diagnosis of PTSD.  A 
notation is made in a November 1999 medical record that the 
veteran had not been seen for some time and that he wanted a 
mental health appointment.  As noted, the veteran failed to 
report for several scheduled VA examinations that might have 
proven supportive for his claim of service connection for 
PTSD.  Nonetheless, he did not report for the examinations, 
and did not provide any good cause to show why he failed to 
report.  Thus, the Board has not choice but to proceed on the 
existing evidence of record.  38 C.F.R. § 3.655.  

In an attempt to verify the veteran's reported stressors, the 
Board is aware of the findings provided by USASCURR that 
verified the report of an incident on the ship where the 
veteran was located in February 1990.  Although this 
information was useful in determining information regarding 
the veteran's possible stressors, absent evidence of a 
current diagnosis of PTSD, further analysis in this regard 
cannot be conducted.  38 C.F.R. § 3.304(f).  The veteran was 
properly notified of the scheduled examinations, and was 
provided ample opportunity to report for those examinations.  

Thus, the preponderance of the evidence is against the 
veteran's claim of service connection for PTSD.  There is no 
current diagnosis of PTSD.  Thus, the veteran's claim of 
service connection for PTSD must be denied.  

Lung disorder

The Board notes that there is no statute specifically dealing 
with asbestos and service connection for asbestos-related 
diseases, nor has the Secretary of Veterans Affairs 
(Secretary) promulgated any specific regulations.  In 1988, 
however, VA issued a circular on asbestos-related diseases 
that provided guidelines for considering asbestos 
compensation claims.  See Department of Veterans Benefits, 
Veterans' Administration, DVB Circular 21-88-8, Asbestos- 
Related Diseases (May 11, 1988).  The information and 
instructions contained in the DVB Circular have since been 
included in VA Adjudication Procedure Manual, M21-1, part VI, 
para. 7.21 (January 31, 1997) (hereinafter "M21-1").  Also, 
an opinion by VA's Office of General Counsel discussed the 
development of asbestos claims.  See VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure. M21-1, Part 
VI, 7.21(b)(2), p. 7-IV-3 (January 31, 1997).  When 
considering VA compensation claims, rating boards have the 
responsibility of ascertaining whether or not military 
records demonstrate evidence of asbestos exposure in service 
and to assure that development is accomplished to ascertain 
whether or not there is pre-service and/or post-service 
evidence of occupational or other asbestos exposure.  A 
determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the latency and exposure information noted above.

The veteran's service medical records are negative for any 
report, complaints, notations, or evidence otherwise of any 
lung disorder, or any indication of exposure to asbestos.  
The October 1991 separation examination is also silent for 
any such notations or indications.  

With respect to evidence of a current disability, VA 
outpatient treatment reports dated from September to December 
1999 are silent for any notations, complaints, or reports 
associated with any lung disorder.  There is no other medical 
evidence of record in support of his service connection 
claim.  

Moreover, the veteran failed to report for previously 
scheduled VA examinations that might have provided pertinent 
information in support of his service connection claim.  He 
had been properly notified of VA examinations scheduled in 
October 2002 and in April 2004, but did not show for those 
examinations and did not provide good cause for his failure 
to report.  Thus, the Board has proceeded on making a 
determination on this matter based on the existing evidence 
of record.  38 C.F.R. § 3.655.  

Thus, absent evidence of current lung disability, the 
veteran's claim of service connection for a lung disorder 
coincident with service must be denied.  As the preponderance 
of the evidence is against the claim, the veteran's claim of 
service connection necessarily fails under these 
circumstances.  38 U.S.C.A. § 5107.  

Cervical spine

In service medical records dated in September 1988, it is 
noted that the veteran had pain of unknown etiology in the 
dorsal aspect of the cervical spine.  The veteran was 
intoxicated at that time, and apparently hit his head and 
incurred pain in the head and neck.  In records dated in July 
1991, it is noted that the veteran had a motor vehicle 
accident and injured his right skull.  It is noted that the 
veteran had no neck pain and no injuries to the neck were 
incurred.  The October 1991 separation examination is silent 
for any notations, complaints, or diagnoses associated with 
cervical spine disability.  On the examination report, the 
veteran's history of alcohol abuse is noted.  

In VA outpatient records dated from September to December 
1999, the veteran reported that he had to crack his neck 
until his headaches went away.  No disability of the cervical 
spine is noted.  The examiner noted range of motion of the 
cervical spine was completely intact; there was no carotid 
bruit or thyromegaly.  The examination results were normal.  

In addition to the requirements for service connection as set 
forth above, service connection may not be granted when any 
disability was the result of the veteran's own willful 
misconduct or abuse of alcohol.  38 U.S.C.A. § 105 (West 
2002); 38 C.F.R. § 3.301(a) (2004).  

In this case, the Board notes that there is no evidence of 
current cervical spine disability.  Moreover, even if there 
were current disability, and if such disability was the 
result of the veteran's own willful misconduct, such as the 
incident in service when he was intoxicated and hurt his 
neck, service connection would not be warranted under those 
facts.  38 C.F.R. § 3.301(a).  

Furthermore, the veteran did not report for VA examinations 
scheduled in August 2002, October 2002, and in April 2004 and 
did not present good cause for his failure to report.  The 
Board, therefore, has proceeded on the existing evidence of 
record.  38 C.F.R. § 3.655.  

Thus, absent current disability associated with the cervical 
spine, service connection for this claimed disorder must be 
denied.  The veteran has not presented competent evidence of 
a cervical spine disorder coincident with his period of 
service.  As the preponderance of the evidence is against the 
claim, service connection for a cervical spine disorder is 
denied.  

Left shoulder

The veteran's service medical records show that in July 1991, 
he was seen for an injury to the left shoulder that occurred 
when he fell down the ladder well.  He was diagnosed as 
having left shoulder strain.  He was shown to have full range 
of motion with pain, no limitations in strength, no edema, no 
ecchymosis, and no radiating pain.  The October 1991 
separation examination is silent for any complaints, 
notations, or diagnoses associated with disability of the 
left shoulder.  

VA outpatient records dated from September to December 1999 
show no disability manifested in the left shoulder.  The 
veteran reported his incident in service, but the examiner 
noted that other than some cracking, range of motion of the 
left shoulder was normal.  No other notations regarding his 
left shoulder are indicated.  

There is no evidence of current left shoulder disability.  
All medical findings associated with the left shoulder as 
noted herein are normal.  The veteran did not report for VA 
examinations scheduled in August 2002, October 2002, and in 
April 2004, and did not present good cause as to his failure 
to report.  38 C.F.R. § 3.655.  Medical evidence obtained 
during such examination might have proven useful in making a 
determination on the veteran's claim of service connection 
for a left shoulder disability.  As the preponderance of the 
evidence is against the claim, service connection for a left 
shoulder disability must be denied.  

Right ankle

The veteran's service medical records show that in August 
1986, the veteran had sprained his right ankle; the examiner 
diagnosed resolving right ankle sprain.  Again, in medical 
records dated in November 1989, it is noted that the veteran 
sprained his right ankle when playing basketball.  In records 
dated in December 1989, it is noted that the veteran's right 
ankle sprain was healing.  The report from the October 1991 
separation examination is silent for any notations or 
indications of residual disability regarding the right ankle.  

In VA outpatient records dated from September to December 
1999, the veteran's inservice incident that resulted in right 
ankle sprain is noted.  The veteran continued to complain of 
symptoms associated with the right ankle.  The examiner noted 
an essentially normal physical examination noting the 
veteran's complaints, and nothing more.  

Again, the veteran failed to report for several VA 
examinations specific for the right ankle, and did not 
provide good cause for his failure to report.  38 C.F.R. 
§ 3.655.  Thus, proceeding on the existing evidence of 
record, the Board must deny the veteran's claim of service 
connection for a right ankle disability.  There simply is no 
competent evidence of current right ankle disability.  Thus, 
the preponderance of the evidence is against the claim, and 
service connection must be denied.  


ORDER

Service connection for residuals of a left thumb injury is 
denied.  

Service connection for PTSD is denied.  

Service connection for a lung disorder is denied.  

Service connection for a cervical spine disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for residuals of an inversion injury to 
the right ankle is denied.  



	                        
____________________________________________
	JAMES L. MARCH 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


